DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/20 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9- 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Pittman (US 6,292,142).
Regarding claim 1, AAPA (figs. 16-18) discloses a filler pipe comprising:
a fuel nozzle holder 330; and 
a retainer 320 configured to hold the fuel nozzle holder 330, the retainer 320 including: 
a first attaching portion (i.e., portion of retainer 320 to the left of the filler pipe) mounted at an inlet part of the filler pipe; 
an opening located at a first end (i.e., the end of the retainer 320 around holding portion 326) of the retainer 320, the first end being closer to a center of the filler pipe in a longitudinal direction than a second end of the retainer; and 
a holding portion 326 having a plurality of engaging holes 326a, the fuel nozzle holder 330 being disposed radially inward of and received within the holding portion 326, wherein: the fuel nozzle holder 330 includes: 
a second attaching portion 332 having a cylindrical shape and mounted to the retainer 320, the second attaching portion 332 including two engaging pieces 332b, the engaging pieces 332b being located on opposite sides along a circumference of the second attaching portion, the engaging pieces 332b being each surrounded by a U-
and a main body extending from the second attaching portion 332  twoard the center of the filler pipe in the longitudinal direction of the filler pipe, and 
the fuel nozzle holder 330 is fixed to the retainer 320 by engaging the engaging pieces in the plurality of engaging holes 326a.  
AAPA fails to disclose the engaging pieces 332b each have a different a maximum length in a circumferential direction of the second attaching portion.
However, Pittman teaches it is desirable to make tabs different sizes to ensure alignment (col. 3, lines 59-66).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the tabs and corresponding holes of AAPA, different size, for the predictable result of ensuring the device is aligned in a predetermined manner as taught by Pittman in col. 3, lines 59-66. Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, AAPA further discloses the engaging pieces 332b each have a protrusion that has a longer side along the circumferential direction as seen from a radial direction of the second attaching portion and protrudes toward an outer periphery of the second attaching portion (figs. 16-18).
Regarding claim 7, AAPA further discloses the fuel nozzle holder 330 includes a distal end portion 333 in the main body on the side closer to the center of the filler pipe in the longitudinal direction and holds a distal end portion of a fuel nozzle (fig. 18).

Regarding claim 11, AAPA (figs. 16-18) discloses a filler pipe comprising: 
a fuel nozzle holder 330; and 
a retainer 320 configured to hold the fuel nozzle holder 330, the retainer including: 
a first attaching portion (i.e., portion of retainer 320 to the left of the filler pipe) mounted at an inlet part of the filler pipe; 
an opening located at a first end (i.e., the end of the retainer 320 around holding portion 326) of the retainer 320, the first end being closer to a center of the filler pipe in a longitudinal direction of the filler pipe than a second end of the retainer 320; and 
a holding portion 326 having a plurality of engaging holes 326a, the fuel nozzle holder being disposed radially inward of and received within the holding portion,
wherein: the fuel nozzle holder 330 includes: 
a second attaching portion 332 having a cylindrical shape and mounted to the retainer 320, the second attaching portion 332 including a plurality of engaging pieces 332b, the plurality of engaging pieces 332b being disposed and connected to respective engaging pieces 332b adjacent to each other along a circumference of the second attaching portion 332 to form a point-symmetric shape with respect to a center of a circle defined by a cross-section of the second attaching portion 332, and the plurality of engaging pieces 332b each have a protrusion that protrudes toward an outer periphery of the second attaching portion 332b, and 

the plurality of engaging pieces 332b are each joined to the second attaching portion 332 at a connecting portion provided on a main body side, and the plurality of engaging pieces 332b are separated from the second attaching portion 332 by a groove 332d at both ends in a circumferential direction of the second attaching portion 332 and at an end located on a side opposite to the main body in the longitudinal direction of the fuel nozzle holder, and 
the fuel nozzle holder 330 is fixed to the retainer 320 as the protrusions are inserted into the engaging holes 326a.  
AAPA fails to disclose the protrusion of at least one of the plurality of engaging pieces 332b has a different shape than the protrusion of the remaining plurality of engaging pieces.
However, Pittman teaches it is desirable to make tabs different sizes to ensure alignment (col. 3, lines 59-66).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the tabs and corresponding holes of AAPA, different size, for the predictable result of ensuring the device is aligned in a predetermined manner as taught by Pittman in col. 3, lines 59-66. Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the lengths of the engaging holes and the corresponding protrusions equal, as taught by AAPA in fig. 15, for the predictable result of getting a good engagement. 
Regarding claim 12, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 15, AAPA (figs. 16-18) discloses a vehicle fuel filler port structure comprising: 
a filler pipe 310; 
a retainer 320 including: 
a first attaching portion (i.e., portion of retainer 320 to the left of the filler pipe) mounted at an inlet part of the filler pipe; 
an opening located at a first end (i.e., the end of the retainer 320 around holding portion 326) of the retainer 320, the first end being closer to a center of the filler pipe in a longitudinal direction of the filler pipe than a second end of the retainer 320; and 
a holding portion 326 having a plurality of engaging holes 326a, the fuel nozzle holder 330 being disposed radially inward of and received within the holding portion 326; and 
the fuel nozzle holder 330 including: 

a main body 331 extending from the second attaching portion 332 toward the center of the filler pipe in the longitudinal direction of the filler pipe, wherein: 
the plurality of engaging pieces 332b each have a protrusion that protrudes toward an outer periphery of the second attaching portion 332,
 the plurality of engaging pieces 332b are each joined to the second attaching portion 332 at a connecting portion provided on a main body side, and 
the plurality of engaging pieces 332b are separated from the second attaching portion 332 by a groove 332d at both ends in a circumferential direction of the second attaching portion and at an end located on a side opposite to the main body, 
and the fuel nozzle holder is fixed to the retainer as the protrusions are inserted into the plurality of engaging holes.  
AAPA fails to disclose the protrusion of at least one of the plurality of engaging pieces 332b has a different shape than the protrusion of the remaining plurality of engaging pieces.
However, Pittman teaches it is desirable to make tabs different sizes to ensure alignment (col. 3, lines 59-66).
In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 16-17, AAPA further discloses 
Regarding claim 18, AAPA further discloses the main body 331 is elongated in the longitudinal direction of the filler pipe (figs 16 and 18).
Regarding claim 20, AAPR further discloses the fuel nozzle holder 330 includes a distal end portion in the main body on the side closer to the center of the filler pipe in the longitudinal direction, and the distal end of the fuel nozzle holder overlaps the retainer 320 in the longitudinal direction such that no vent gap is located between the distal end of the fuel nozzle holder and a forward end rim of the retainer in the longitudinal direction (fig. 18).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Pittman (US 6,292,142) as applied to claim 1 above, further in view of Kato (US 2015/0251532).
Regarding claim 8, the modified AAPA fails to disclose the retainer 320 and the fuel nozzle holder 330 discussed above being made of synthetic resin or metal.  

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the retainer and fuel nozzle of the modified AAPA of synthetic resin or metal, as taught by Kato, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275.  The examiner can normally be reached on Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAINE G NEWAY/Examiner, Art Unit 3735   


/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735